Citation Nr: 1444129	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  12-04 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  The Veteran died in June 1996.  The appellant is the deceased Veteran's adult daughter.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the appellant's claim for DEA benefits under Chapter 35, Title 38, United States Code, on the basis that she had not established eligibility due to age.


FINDINGS OF FACT

1.  The Veteran died in June 1996.

2.  In a December 2010 rating decision, the RO granted entitlement to service connection for the cause of the Veteran's death, effective from August 24, 2010.

3.  In February 2011, the appellant, the Veteran's daughter, filed for DEA benefits.
 
4.  The appellant was born in July 1970; she turned 18 years old in July 1988, 26 years old in July 1996, and 40 years old in August 2010.
 
5.  The appellant reached her 26th birthday, prior to the effective date of a finding of service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for DEA benefits under Chapter 35, Title 38, United States Code have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits, to include education benefits.  38 C.F.R. § 21.1031, 21.1032.  However, in a case such as the present case, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and these duties are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001).

For the purposes of educational assistance under Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) The veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510, 3512 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.807(a), 21.3021, 21.3030, 21.3040, 21.3041 (2013).  In this case, the appellant's potential eligibility for DEA benefits derives from her status as the offspring of a veteran who died of a service-connected disability.

Generally, for eligibility derived as the result of the veteran's death, 38 C.F.R. § 21.3041(b) provides that an eligible child's period of eligibility begins on the child's 18th birthday, or on the successful completion of the child's secondary schooling, whichever first occurs.  The period of eligibility ends on the child's 26th birthday.  VA will extend an eligible child's period of eligibility for reasons shown in paragraphs (g) and (h) of this section.

VA issued new regulations regarding a child's eligibility for Vocational rehabilitation benefits, effective May 28, 2008.  VA regulations governing the DEA program were amended, to allow, in part, certain beneficiaries to elect the beginning date of their period of eligibility.  Under the Veterans' Survivor Benefits Improvements Act of 2001, (Pub. L. 107-14); effective from November 1, 2000, the eligible child is permitted to elect the beginning date of their period of eligible within prescribed guidelines.  The summary of the Federal Register notice advised that the changes were made to implement statutory provisions in the Veterans Benefits and Health Care Improvement Act of 2000, the Veterans Benefits and Health Care Improvement Act of 2000, the Veterans' Survivor Benefits Improvements Act of 2001, the Veterans Education and benefits Expansion Act of 2001, the Veterans Benefits Act of 2002, and the Veterans Benefits Act of 2003.  The summary further advised that the regulatory changes implemented the existing provisions of law.  It was noted that the substantive changes made by the final rule merely restated or interpreted statutory requirements. 

In the present case, the appellant was born in July 1970.  The Veteran died in June 1996.  Thus, the appellant was 25 years old at the time of the Veteran's death.  If the Veteran's death occurs after the child's 18th birthday but before the child's 26th birthday, as occurred in the present case, the child may elect the beginning date of his or her period of eligibility between the date of the veteran's death or the date of the VA's decision that the veteran's death was service-connected; the period of eligibility ends 8 years after the beginning date the child elects.  38 C.F.R. § 21.3041(b)(2).

As noted above, the Veteran, the appellant's father, died in June 1996.  The Veteran's death was adjudicated to be service connected by a December 2010 rating decision, with an effective date of August 24, 2010.

In February 2011, the appellant filed for DEA benefits.  In February 2011, the RO provided the appellant with a certificate of eligibility for DEA benefits.  It informed her that she was entitled to choose a beginning date of June 24, 1996, or December 27, 2010, or any date between those two dates.  It also informed her that she had 8 years from the beginning date she chose to use DEA benefits.  In correspondence dated in March 2011, the appellant stated that she chose February 15, 2007 as her beginning date.

In March 2011, the RO informed the appellant that it had provided the certificate of eligibility in error and that she was not entitled to DEA benefits.  She filed a notice of disagreement.  In a January 2012 statement of the case (SOC), the RO informed the appellant that she was not entitled to DEA benefits because the grant of service connection for the cause of the Veteran's death was effective August 24 2010, which was after the appellant's 26th birthday in July 1996.  (The appellant was 40 years old at the time of the effective date of August 24, 2010.)

At the time of the Veteran's death in 1996, the appellant was 25 years old.  The appellant could start her eligibility date at any time between the Veteran's death (in June 1996) and the date his death was adjudicated to be service-connected (in December 2010).

VA will extend an eligible child's period of eligibility for reasons shown in paragraphs (g) and (h) of 38 C.F.R. § 21.3041.  Paragraph (g) allows for an extension if the child suspends pursuit of her program due to conditions that VA determined were beyond the child's control.  However, VA cannot grant an extension beyond age 31 except to allow a child to end a quarter or semester in which she is enrolled, or to the end of course, not to exceed 12 weeks, for a child who has completed a major portion of the course.

The appellant filed a claim for DEA benefits in February 2011.  At that time, she was 40 years old.  Thus, regardless of the beginning or ending dates of eligibility, she would not be entitled to DEA benefits past her 31st birthday unless she fit within an exception listed in the regulation.  An exception would be if she was enrolled in a course when her period of eligibility ended; then she would only be allowed an extension to allow her to finish a quarter or semester, or to the end of a course, of no more than 12 weeks, of which she had already completed a major portion.  The other exception would be if she was, during a period of eligibility, ordered to active duty or full time National Guard duty.  38 C.F.R. § 3041(g), (h).  The evidence does not reflect that either exception applies to the appellant.

In her VA Form 22-5490 (Application for Survivors' and Dependents' Educational Assistance), the appellant reported that she attended Lakewood Community College from September 1988 to July 1990 and completed 96 quarters.  She also reported that she attended Anoka Hennepin Technical College from September 1992 to July 1993 and completed approximately 36 quarters, and attended Minnesota Air Traffic Control Training Center from October 1993 to April 1994 and completed approximately 33 quarters.  She started attending Embry-Riddle Aeronautical University in February 2007.  The evidence does not reflect that she was enrolled in a course at the time of her 31st birthday.

The appellant contends that she is entitled to DEA benefits because she was between the ages of 18 and 26 when the Veteran died, and because the Veteran was died of a service-connected disability, which VA did not recognize as one of the conditions that are presumptively related to exposure to Agent Orange until recently.  To that effect, the Veteran's death certificate reflects that the immediate cause of his death was severe atherosclerotic heart disease.  On August 31, 2010, the provisions governing service connection on a presumptive basis due to exposure to herbicides were revised to add ischemic heart disease, including arteriosclerotic vascular disease.  See 75 Fed. Reg. 53,202 -53,216, 53,205 (Aug. 31, 2010).  The appellant also contends that the Veteran's widow, the appellant's mother, had not been advised that surviving spouses and dependents of Vietnam veterans should file a claim for potential benefits for which they may become eligible in the future.

The Board acknowledges the appellant's complaint that she might have been eligible for the claimed benefit had the law recognized the Veteran's ischemic heart disease as a condition related to his presumptive exposure to Agent Orange during service in Vietnam and had she been able to file her claim earlier.  While the Board appreciates the Veteran's military service and sacrifices, and is also sympathetic to the appellant in that the Veteran died while she was only 25 years old, she appears to be asserting a claim in equity.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

In sum, 38 C.F.R. § 21.3041 is clear that, with limited exceptions, and regardless of the amount of eligibility months remaining, the appellant's overall eligibility for DEA benefits ends on her 26th birthday.  The appellant's situation does not allow for the limited exceptions.

As the preponderance of the evidence is against the claim, and the law is dispositive, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990); Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to eligibility to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38 United States Code is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


